DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-Final rejection on the merits of this application. Claims 1-20 are rejected and currently pending, as discussed below. 

Priority
Acknowledgement is made of applicant’s claim priority for foreign application JP2020-012527 filed on 03/09/2021. 

Information Disclosure Statement
The information disclosure statement (IDS) filed on 01/28/2021 is being considered by the examiner. 

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because 
Line 5: "unit, and      when" should read "unit, when".  
Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities: 
[0017] Line 4: "moto" should read "motor".  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 8, 9, 15 and 16  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 1 recites “having a space capable of” this limitation renders claim to be  indefinite. 

With regards to claim  2 recites “be capable of travelling autonomously” this limitation renders claim to be  indefinite. 

With regards to claim  8 recites “having a space capable of” this limitation renders claim to be  indefinite. 

With regards to claim  9 recites “be capable of travelling autonomously” this limitation renders claim to be  indefinite. 

With regards to claim 15 recites “having a space capable of” this limitation renders claim to be  indefinite. 
13.	With regards to claim  16 recites “be capable of travelling autonomously” this limitation renders claim to be  indefinite. 
In the art rejection above, the claims have been treated as best understood by the examiner. Any claims not explicitly rejected under this heading is rejected as being dependent on an indefinite claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs (US 2019/0009756 A1) in view of Bridges (US 2018/0364738 A1).

Regarding Claim 1, Jacobs teaches An information processing apparatus for managing a separable vehicle (see at least Fig. 7A-8D, Abstract and [0056]: the navigation unit may include a planning application that may perform path planning using information regarding the autonomous battery vehicle, an electric vehicle. Fig. 7A-8D show various of separable vehicle configurations.) including a vehicle body unit having a space capable of accommodating an occupant and/or goods and a chassis unit adapted to be coupled to and decoupled from the vehicle body unit and having a motor and a storage unit that stores energy source of the motor vehicle, comprising a controller including at least one processor (see at least Fig. 2, 7A-7D, [0036, 0045-0051]: an electric vehicle 102 may be any type electric vehicle such as an electric car, plane, etc., that means a vehicle body unit having a space capable of accommodating an occupant and/or goods. The autonomous battery vehicle 104, 106 (i.e. chassis unit) may connect to the electrical vehicle 102 via one or more wires or other types of physical coupling and/or via one or more non-physical couplings to provide electricity to the electric vehicle 102; the autonomous battery vehicles are capable of coupling and decoupling from the electric vehicle as shown in Fig. 7A-7D. As shown in Fig.2, the control unit 210 (i.e. controller) of the autonomous battery vehicle includes a processor 220,  a battery 230 and the battery may be connected to the propulsion system (e.g. connected to one or more motors)),
the controller configured to execute the processing of (see at least Fig. 2: control unit 210):
acquiring a remaining amount of energy source defined as the remaining amount of energy source stored in the storage unit of a first chassis unit coupled with a specific vehicle body unit (see at least Fig. 5-6, [0065 -0075]: the autonomous battery vehicle processor may monitor an amount of charge in the battery and location of recharging location of the first autonomous battery vehicle in use on the electrical vehicle in need of replacement or recharging. That means, the processor monitors the remaining amount of energy source (i.e. battery level) of the battery stored in the first autonomous battery vehicle (i.e. chassis unit) on an electric vehicle (i.e. coupled with a specific vehicle body unit)); and
Jacobs further teaches when the remaining amount of energy source is smaller (see at least Fig. 5, [0067]: In S504, determine whether an amount of charge remaining in the battery of the autonomous battery vehicle is in need of charging (i.e. not explicitly that the energy source is smaller than a predetermined threshold), sending a decoupling command to the first chassis unit  (see at least Fig. 5, [0071]: In S512, the autonomous battery vehicle processor may control the propulsion system to replace an internal first battery with the autonomous vehicle.  That means, there’s a decoupling command to separate the first autonomous battery vehicle (i.e. first chassis unit))  and sending a coupling command to a second chassis unit for which replenishment of energy source has been completed (see at least Fig. 5, [0033, 0069-0070]: In S508, the autonomous battery vehicle processor may decouple the (second) fully charged autonomous battery vehicle from the charging station and navigate it to the electric vehicle location as shown in S510. That means there’s a coupling command to request a second autonomous battery vehicle (i.e. second chassis unit) to replace the first autonomous battery vehicle), the decoupling command being a command to decouple the first chassis unit from the vehicle body unit, and the coupling command being a command to couple the second chassis unit to the specific vehicle body unit (see at least Fig. 5,[0065-0072]: a decoupling command to decouple the existing autonomous battery vehicle from the electric vehicle and a coupling command to replace first (autonomous) battery (vehicle) with (a second) autonomous battery vehicle and provide a charge to the electric vehicle as shown in S512 and S514).  
However, Jacob does not explicitly teach that when the remaining amount of energy source is smaller than a predetermined threshold
Bridges, in the same field of endeavor for vehicle energy source management, teaches when the remaining amount of energy source is smaller than a predetermined threshold, sending a decoupling command to the first chassis unit (see at least [0016]: each of the plurality of autonomous tractors (i.e. chassis unit) remains docketed with the trailer until reaching a predetermined battery level and undocks from the trailer while the trailer is in motion. That means, the autonomous tractor executes a decoupling command from the trailer when the autonomous tractor’s remaining amount of energy source is smaller than a predetermined threshold). 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effectively filing date of the claimed invention to have modified the systems of enabling recharging of electric vehicles with autonomous battery vehicles as taught by Jacobs to incorporate a network of self-driving, autonomous tractor-trailers that run on liquefied natural or electricity which are replenished by autonomous tractors as taught by Bridges. One of ordinary skill in the art would have been motivated to make this modification for the benefits of dramatically reducing costs associated with fuel, oil, and driver in the long-haul trucking industry.  

Regarding claim 2, the combination of Jacobs in view of Bridges teaches The information processing apparatus as claimed in claim 1, Jacob further teaches wherein the first chassis unit and the second chassis unit are configured to be capable of travelling autonomously.  (see at least Fig. 1, [0036]: autonomous battery vehicle 104, 106 (i.e. chassis units)). 


Regarding claim 3, the combination of Jacobs in view of Bridges teaches The information processing apparatus as claimed in claim 2, Jacobs further teaches wherein the decoupling command includes a command to decouple the first chassis unit from the specific vehicle body unit at a specific location and a command to cause the first chassis unit to travel from the specific location to a specific replenishing facility. (see at least Fig. 7A-7D, [0042, 0081-0083]: Figs. 7A-7D illustrate replacement of an internal battery of an electric vehicle (at a location) in need of charging.  The autonomous battery vehicle 702 (i.e. first chassis unit) may send a replacement request (i.e. decouple command). The autonomous battery vehicle 702 may separate (i.e. decouple command) and exits from the battery compartment 708; and then navigates away from the electric vehicle 102 (i.e. specific vehicle body unit) to a recharging station 108 (i.e. specific replenishing facility). That means there’s a (decoupling) command for the first autonomous battery vehicle (i.e. first chassis unit) to decouple from the electric vehicle (i.e. the specific vehicle body) at a specific location and a command to cause the autonomous battery vehicle to travel from the specific location to the nearest recharging station (i.e. specific replenishing facility)).

Regarding claim 4, the combination of Jacobs in view of Bridges teaches The information processing apparatus as claimed in claim 3, Jacobs further teaches wherein the coupling command includes a command to cause the second chassis unit to travel to the specific location and a command to couple the second chassis unit to the specific vehicle body unit at the specific location. (see at least Fig. 7A-7D, [0081-0083]: Figs. 7A-7D illustrate replacement of an internal battery of an electric vehicle (at a location) in need of charging.  In response to the replacement request (i.e. coupling command), another autonomous battery vehicle 712 (i.e. the second chassis) may navigates to the electric vehicle 102 (i.e. a command to cause the second chassis to travel to the specific location of the electric vehicle). The autonomous battery vehicle 712 may drive up the ramp into the battery compartment 708 and may couple (i.e. a command to couple the second chassis) to the charging connector of the electric vehicle 102. That means there’s a (coupling) command to cause the second autonomous battery vehicle (i.e. second chassis unit) to travel to specific location of the electric vehicle (i.e. the specific vehicle body) and a command to couple autonomous battery vehicle to the specific electric vehicle body).

Regarding claim 5, the combination of Jacobs in view of Bridges teaches The information processing apparatus as claimed in claim 4, Jacobs further teaches wherein the controller selects as the second chassis unit the chassis unit that is located closest to the specific location among chassis units for which replenishment of energy source has been completed. (see at least Fig. 9A-9D, [0031, 0088-0090]:  The electric vehicle 102 may be travelling on the high way 905 and the battery of the electric vehicle may be in need of charging. A recharge request may activate the charged autonomous battery vehicle 902 (i.e. second chassis) as it may be the closest autonomous battery vehicle at the closest recharging station 901 to the electric vehicle 102. The autonomous battery vehicle 02 may fly or drive to the electric vehicle 102 and rendezvous with the electric vehicle at its new current location (i.e. the specific location). That means the controller selects the replacement autonomous battery vehicle (i.e. second chassis) that is located closest to the specific location among (fully charged) autonomous battery vehicles).

Regarding claim 6, the combination of Jacobs in view of Bridges teaches The information processing apparatus as claimed in claim 1, Jacobs further teaches wherein the motor is an electric motor, and the energy source is electricity stored in a battery as the storage unit. (see at least Fig. 2, [0047-0051, 0062]: The battery may include one or more rechargeable and/or replaceable batteries that may provide various components and may enable the battery to connect to a recharging station and/or electric vehicle to provide/receive electrical charge to/from the battery. The propulsion modules of the autonomous battery vehicle may be propelled by electric motors.)

Regarding claim 7, the combination of Jacobs in view of Bridges teaches The information processing apparatus as claimed in claim 1, Bridges further teaches wherein the motor is an internal combustion engine, and the energy source is fuel stored in a fuel tank as the storage unit. (see at least Fig. 2-8C, [0084-0086]: REDBPT 200 may have a hybrid configuration, with at least one motor configured to burn LNG or another fuel (e.g. compressed natural gas, diesel) to generate electricity. The REDBPT 200 comprises an energy source 220 which may be a tank for storing LNG, a battery for storing electrical energy, a fuel cell, or another energy source. In other words, the motor is an internal combustion engine and the energy source is fuel stored in a fuel tank). 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effectively filing date of the claimed invention to have modified the systems of enabling recharging of electric vehicles with autonomous battery vehicles as taught by Jacobs to incorporate a network of self-driving, autonomous tractor-trailers that run on liquefied natural or electricity which are replenished by autonomous tractors as taught by Bridges. One of ordinary skill in the art would have been motivated to make this modification for the benefits of dramatically reducing costs associated with fuel, oil, and driver in the long-haul trucking industry.  

Regarding Claim 8, Jacobs teaches A non-transitory storage medium stored with an information processing program (see at least [0105]: the functions may be stored as one or more instructions or code on a non-transitory computer-readable medium or non-transitory processor-reader medium. The operations of a method or algorithm, may reside as one or any combination or set of codes and/or instructions on a non-transitory server-readable, processor-readable medium and/or computer-readable medium, which may be incorporated in a computer program product.) for managing a separable vehicle including a vehicle body unit having a space capable of accommodating an occupant and/or goods and a chassis unit adapted to be coupled to and decoupled from the vehicle body unit and having a motor and a storage unit that stores energy source of the motor (see at least Fig. 2, 7A-8D, [0036, 0045-0051]: Fig. 7A-8D show various separable vehicle configurations. An electric vehicle 102 may be any type electric vehicle such as an electric car, plane, etc., that means a vehicle body unit having a space capable of accommodating an occupant and/or goods. The autonomous battery vehicle 104, 106 (i.e. chassis unit) may connect to the electrical vehicle 102 via one or more wires or other types of physical coupling and/or via one or more non-physical couplings to provide electricity to the electric vehicle 102; the autonomous battery vehicles are capable of coupling and decoupling from the electric vehicle as shown in Fig. 7A-7D. As shown in Fig.2, the control unit 210 (i.e. controller) of the autonomous battery vehicle includes a processor 220,  a battery 230 and the battery may be connected to the propulsion system (e.g. connected to one or more motors)),
the information processing program configured to cause a computer to execute the processing of (see at least Fig.2 and [0100]: the processors may be any programmable microprocessor, microcomputer or multiple processor chip or chips that can be configured by software instructions to perform a variety of functions)  
acquiring a remaining amount of energy source defined as the remaining amount of energy source stored in the storage unit of a first chassis unit coupled with a specific vehicle body unit (see at least Fig. 5-6, [0065 -0075]: the autonomous battery vehicle processor may monitor an amount of charge in the battery and location of recharging location of the first autonomous battery vehicle in use on the electrical vehicle in need of replacement or recharging. That means, the processor monitors the remaining amount of energy source (i.e. battery level) of the battery stored in the first autonomous battery vehicle (i.e. chassis unit) on an electric vehicle (i.e. coupled with a specific vehicle body unit).); and 
Jacobs further teaches when the remaining amount of energy source is smaller (see at least Fig. 5, [0067]: In S504, determine whether an amount of charge remaining in the battery of the autonomous battery vehicle is in need of charging (i.e. not explicitly that the energy source is smaller than a predetermined threshold), sending a decoupling command to the first chassis unit  (see at least Fig. 5, [0071]: In S512, the autonomous battery vehicle processor may control the propulsion system to replace an internal first battery with the autonomous vehicle.  That means, there’s a decoupling command to separate the first autonomous battery vehicle (i.e. first chassis unit))  and sending a coupling command to a second chassis unit for which replenishment of energy source has been completed (see at least Fig. 5, [0033, 0069-0070]: In S508, the autonomous battery vehicle processor may decouple the (second) fully charged autonomous battery vehicle from the charging station and navigate it to the electric vehicle location as shown in S510. That means there’s a coupling command to request a second autonomous battery vehicle (i.e. second chassis unit) to replace the first autonomous battery vehicle), the decoupling command being a command to decouple the first chassis unit from the vehicle body unit, and the coupling command being a command to couple the second chassis unit to the specific vehicle body unit (see at least Fig. 5,[0065-0072]: a decoupling command to decouple the existing autonomous battery vehicle from the electric vehicle and a coupling command to replace first (autonomous) battery (vehicle) with (a second) autonomous battery vehicle and provide a charge to the electric vehicle as shown in S512 and S514).  
However, Jacob does not explicitly teach that when the remaining amount of energy source is smaller than a predetermined threshold
Bridges, in the same field of endeavor for vehicle energy source management, teaches when the remaining amount of energy source is smaller than a predetermined threshold, sending a decoupling command to the first chassis unit (see at least [0016]: each of the plurality of autonomous tractors (i.e. chassis unit) remains docketed with the trailer until reaching a predetermined battery level and undocks from the trailer while the trailer is in motion. That means, the autonomous tractor executes a decoupling command from the trailer when the autonomous tractor’s remaining amount of energy source is smaller than a predetermined threshold). 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effectively filing date of the claimed invention to have modified the systems of enabling recharging of electric vehicles with autonomous battery vehicles as taught by Jacobs to incorporate a network of self-driving, autonomous tractor-trailers that run on liquefied natural or electricity which are replenished by autonomous tractors as taught by Bridges. One of ordinary skill in the art would have been motivated to make this modification for the benefits of dramatically reducing costs associated with fuel, oil, and driver in the long-haul trucking industry.  

Regarding claim 9, the combination of Jacobs in view of Bridges teaches The non-transitory storage medium as claimed in claim 8, Jacob further teaches wherein the first chassis unit and the second chassis unit are configured to be capable of travelling autonomously.  (see at least Fig. 1, [0036]: autonomous battery vehicle 104, 106 (i.e. chassis units)). 

Regarding claim 10, the combination of Jacobs in view of Bridges teaches The non-transitory storage medium as claimed in claim 9, Jacobs further teaches wherein the decoupling command includes a command to decouple the first chassis unit from the specific vehicle body unit at a specific location and a command to cause the first chassis unit to travel from the specific location to a specific replenishing facility. (see at least Fig. 7A-7D, [0042, 0081-0083]: Figs. 7A-7D illustrate replacement of an internal battery of an electric vehicle (at a location) in need of charging.  The autonomous battery vehicle 702 (i.e. first chassis unit) may send a replacement request (i.e. decouple command). The autonomous battery vehicle 702 may separate (i.e. decouple command) and exits from the battery compartment 708; and then navigates away from the electric vehicle 102 (i.e. specific vehicle body unit) to a recharging station 108 (i.e. specific replenishing facility). That means there’s a (decoupling) command for the first autonomous battery vehicle (i.e. first chassis unit) to decouple from the electric vehicle (i.e. the specific vehicle body) at a specific location and a command to cause the autonomous battery vehicle to travel from the specific location to the nearest recharging station (i.e. specific replenishing facility)).

Regarding claim 11, the combination of Jacobs in view of Bridges teaches The non-transitory storage medium as claimed in claim 10, Jacobs further teaches wherein the coupling command includes a command to cause the second chassis unit to travel to the specific location and a command to couple the second chassis unit to the specific vehicle body unit at the specific location. (see at least Fig. 7A-7D, [0081-0083]: Figs. 7A-7D illustrate replacement of an internal battery of an electric vehicle (at a location) in need of charging.  In response to the replacement request (i.e. coupling command), another autonomous battery vehicle 712 (i.e. the second chassis) may navigates to the electric vehicle 102 (i.e. a command to cause the second chassis to travel to the specific location of the electric vehicle). The autonomous battery vehicle 712 may drive up the ramp into the battery compartment 708 and may couple (i.e. a command to couple the second chassis) to the charging connector of the electric vehicle 102. That means there’s a (coupling) command to cause the second autonomous battery vehicle (i.e. second chassis unit) to travel to specific location of the electric vehicle (i.e. the specific vehicle body) and a command to couple autonomous battery vehicle to the specific electric vehicle body). 

Regarding claim 12, the combination of Jacobs in view of Bridges teaches The non-transitory storage medium as claimed in claim 11, Jacobs further teaches wherein the controller selects as the second chassis unit the chassis unit that is located closest to the specific location among chassis units for which replenishment of energy source has been completed. (see at least Fig. 9A-9D, [0031, 0088-0090]:  The electric vehicle 102 may be travelling on the high way 905 and the battery of the electric vehicle may be in need of charging. A recharge request may activate the charged autonomous battery vehicle 902 (i.e. second chassis) as it may be the closest autonomous battery vehicle at the closest recharging station 901 to the electric vehicle 102. The autonomous battery vehicle 02 may fly or drive to the electric vehicle 102 and rendezvous with the electric vehicle at its new current location (i.e. the specific location). That means the controller selects the replacement autonomous battery vehicle (i.e. second chassis) that is located closest to the specific location among fully charged autonomous battery vehicles).

Regarding claim 13, the combination of Jacobs in view of Bridges teaches The non-transitory storage medium as claimed in claim 8, Jacobs further teaches wherein the motor is an electric motor, and the energy source is electricity stored in a battery as the storage unit. (see at least Fig. 2, [0047-0051, 0062]: The battery may include one or more rechargeable and/or replaceable batteries that may provide various components and may enable the battery to connect to a recharging station and/or electric vehicle to provide/receive electrical charge to/from the battery. The propulsion modules of the autonomous battery vehicle may be propelled by electric motors.)

Regarding claim 14, the combination of Jacobs in view of Bridges teaches The information processing apparatus as claimed in claim 8, Bridges further teaches wherein the motor is an internal combustion engine, and the energy source is fuel stored in a fuel tank as the storage unit. (see at least Fig. 2-8C, [0084-0086]: REDBPT 200 may have a hybrid configuration, with at least one motor configured to burn LNG or another fuel (e.g. compressed natural gas, diesel) to generate electricity. The REDBPT 200 comprises an energy source 220 which may be a tank for storing LNG, a battery for storing electrical energy, a fuel cell, or another energy source. In other words, the motor is an internal combustion engine and the energy source is fuel stored in a fuel tank). 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effectively filing date of the claimed invention to have modified the systems of enabling recharging of electric vehicles with autonomous battery vehicles as taught by Jacobs to incorporate a network of self-driving, autonomous tractor-trailers that run on liquefied natural or electricity which are replenished by autonomous tractors as taught by Bridges. One of ordinary skill in the art would have been motivated to make this modification for the benefits of dramatically reducing costs associated with fuel, oil, and driver in the long-haul trucking industry.  

Regarding claim 15, Jacob teaches An information processing method (see at least Abstract) for managing a separable vehicle including a vehicle body unit having a space capable of accommodating an occupant and/or goods and a chassis unit adapted to be coupled to and decoupled from the vehicle body unit and having a motor and a storage unit that stores energy source of the motor (see at least Fig. 2, 7A-8D, [0036, 0045-0051]: Fig. 7A-8D show various separable vehicle configurations. An electric vehicle 102 may be any type electric vehicle such as an electric car, plane, etc., that means a vehicle body unit having a space capable of accommodating an occupant and/or goods. The autonomous battery vehicle 104, 106 (i.e. chassis unit) may connect to the electrical vehicle 102 via one or more wires or other types of physical coupling and/or via one or more non-physical couplings to provide electricity to the electric vehicle 102; the autonomous battery vehicles are capable of coupling and decoupling from the electric vehicle as shown in Fig. 7A-7D. As shown in Fig.2, the control unit 210 (i.e. controller) of the autonomous battery vehicle includes a processor 220,  a battery 230 and the battery may be connected to the propulsion system (e.g. connected to one or more motors)), comprising the following steps executed by a computer (see at least Fig.2 and [0100]: the processors may be any programmable microprocessor, microcomputer or multiple processor chip or chips that can be configured by software instructions to perform a variety of functions): 
acquiring a remaining amount of energy source defined as the remaining amount of energy source stored in the storage unit of a first chassis unit coupled with a specific vehicle body unit (see at least Fig. 5-6, [0065 -0075]: the autonomous battery vehicle processor may monitor an amount of charge in the battery and location of recharging location of the first autonomous battery vehicle in use on the electrical vehicle in need of replacement or recharging. That means, the processor monitors the remaining amount of energy source (i.e. battery level) of the battery stored in the first autonomous battery vehicle (i.e. chassis unit) on an electric vehicle (i.e. coupled with a specific vehicle body unit).); and 
Jacobs further teaches when the remaining amount of energy source is smaller (see at least Fig. 5, [0067]: In S504, determine whether an amount of charge remaining in the battery of the autonomous battery vehicle is in need of charging (i.e. not explicitly that the energy source is smaller than a predetermined threshold), sending a decoupling command to the first chassis unit  (see at least Fig. 5, [0071]: In S512, the autonomous battery vehicle processor may control the propulsion system to replace an internal first battery with the autonomous vehicle.  That means, there’s a decoupling command to separate the first autonomous battery vehicle (i.e. first chassis unit))  and sending a coupling command to a second chassis unit for which replenishment of energy source has been completed (see at least Fig. 5, [0033, 0069-0070]: In S508, the autonomous battery vehicle processor may decouple the (second) fully charged autonomous battery vehicle from the charging station and navigate it to the electric vehicle location as shown in S510. That means there’s a coupling command to request a second autonomous battery vehicle (i.e. second chassis unit) to replace the first autonomous battery vehicle), the decoupling command being a command to decouple the first chassis unit from the vehicle body unit, and the coupling command being a command to couple the second chassis unit to the specific vehicle body unit (see at least Fig. 5,[0065-0072]: a decoupling command to decouple the existing autonomous battery vehicle from the electric vehicle and a coupling command to replace first (autonomous) battery (vehicle) with (a second) autonomous battery vehicle and provide a charge to the electric vehicle as shown in S512 and S514).  
However, Jacob does not explicitly teach that when the remaining amount of energy source is smaller than a predetermined threshold
Bridges, in the same field of endeavor for vehicle energy source management, teaches when the remaining amount of energy source is smaller than a predetermined threshold, sending a decoupling command to the first chassis unit (see at least [0016]: each of the plurality of autonomous tractors (i.e. chassis unit) remains docketed with the trailer until reaching a predetermined battery level and undocks from the trailer while the trailer is in motion. That means, the autonomous tractor executes a decoupling command from the trailer when the autonomous tractor’s remaining amount of energy source is smaller than a predetermined threshold). 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effectively filing date of the claimed invention to have modified the systems of enabling recharging of electric vehicles with autonomous battery vehicles as taught by Jacobs to incorporate a network of self-driving, autonomous tractor-trailers that run on liquefied natural or electricity which are replenished by autonomous tractors as taught by Bridges. One of ordinary skill in the art would have been motivated to make this modification for the benefits of dramatically reducing costs associated with fuel, oil, and driver in the long-haul trucking industry.  

Regarding claim 16, the combination of Jacobs in view of Bridges teaches The information processing method as claimed in claim 15, Jacob further teaches wherein the first chassis unit and the second chassis unit are configured to be capable of travelling autonomously.  (see at least Fig. 1, [0036]: autonomous battery vehicle 104, 106 (i.e. chassis units)). 

Regarding claim 17, the combination of Jacobs in view of Bridges teaches The information processing method as claimed in claim 16, Jacobs further teaches wherein the decoupling command includes a command to decouple the first chassis unit from the specific vehicle body unit at a specific location and a command to cause the first chassis unit to travel from the specific location to a specific replenishing facility. (see at least Fig. 7A-7D, [0042, 0081-0083]: Figs. 7A-7D illustrate replacement of an internal battery of an electric vehicle (at a location) in need of charging.  The autonomous battery vehicle 702 (i.e. first chassis unit) may send a replacement request (i.e. decouple command). The autonomous battery vehicle 702 may separate (i.e. decouple command) and exits from the battery compartment 708; and then navigates away from the electric vehicle 102 (i.e. specific vehicle body unit) to a recharging station 108 (i.e. specific replenishing facility). That means there’s a (decoupling) command for the first autonomous battery vehicle (i.e. first chassis unit) to decouple from the electric vehicle (i.e. the specific vehicle body) at a specific location and a command to cause the autonomous battery vehicle to travel from the specific location to the nearest recharging station (i.e. specific replenishing facility)).

Regarding claim 18, the combination of Jacobs in view of Bridges teaches The information processing method as claimed in claim 17, Jacobs further teaches wherein the coupling command includes a command to cause the second chassis unit to travel to the specific location and a command to couple the second chassis unit to the specific vehicle body unit at the specific location. (see at least Fig. 7A-7D, [0081-0083]: Figs. 7A-7D illustrate replacement of an internal battery of an electric vehicle (at a location) in need of charging.  In response to the replacement request (i.e. coupling command), another autonomous battery vehicle 712 (i.e. the second chassis) may navigates to the electric vehicle 102 (i.e. a command to cause the second chassis to travel to the specific location of the electric vehicle). The autonomous battery vehicle 712 may drive up the ramp into the battery compartment 708 and may couple (i.e. a command to couple the second chassis) to the charging connector of the electric vehicle 102. That means there’s a (coupling) command to cause the second autonomous battery vehicle (i.e. second chassis unit) to travel to specific location of the electric vehicle (i.e. the specific vehicle body) and a command to couple autonomous battery vehicle to the specific electric vehicle body). 

Regarding claim 19, the combination of Jacobs in view of Bridges teaches The information processing method as claimed in claim 18, Jacobs further teaches wherein the controller selects as the second chassis unit the chassis unit that is located closest to the specific location among chassis units for which replenishment of energy source has been completed. (see at least Fig. 9A-9D, [0031, 0088-0090]:  The electric vehicle 102 may be travelling on the high way 905 and the battery of the electric vehicle may be in need of charging. A recharge request may activate the charged autonomous battery vehicle 902 (i.e. second chassis) as it may be the closest autonomous battery vehicle at the closest recharging station 901 to the electric vehicle 102. The autonomous battery vehicle 02 may fly or drive to the electric vehicle 102 and rendezvous with the electric vehicle at its new current location (i.e. the specific location). That means the controller selects the replacement autonomous battery vehicle (i.e. second chassis) that is located closest to the specific location among fully charged autonomous battery vehicles).

Regarding claim 20, the combination of Jacobs in view of Bridges teaches The information processing method as claimed in claim 15, Jacobs further teaches wherein the motor is an electric motor, and the energy source is electricity stored in a battery as the storage unit. (see at least Fig. 2, [0047-0051, 0062]: The battery may include one or more rechargeable and/or replaceable batteries that may provide various components and may enable the battery to connect to a recharging station and/or electric vehicle to provide/receive electrical charge to/from the battery. The propulsion modules of the autonomous battery vehicle may be propelled by electric motors.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Hoeven (US 2022/0111752 A1) discloses an energy storage system and method for providing energy storage units to a vessel adapted to use stored energy that receives energy request and dispatching autonomous vehicle from charging station to replace the depleted energy storage units from the vessel. The energy storage units are capable of coupling/decoupling from the vessel. 

Wankewycz et al. (US 2022/0041299 A1) discloses a technique of providing an autonomous refueling vehicle for a hydrogen-electric aircraft that has one or more removable electric propulsion pods containing hydrogen source. The hydrogen pods couple/decouple from the aircraft wing with the help of robotic arms. 
Bebbington (US 2011/0106294 A1) discloses a battery exchange system automatically replacing batteries of battery-powered mobile vehicles such as EAGVs in a production environment.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA F ARTIMEZ whose telephone number is (571)272-3410. The examiner can normally be reached M-F: 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANA F ARTIMEZ/Examiner, Art Unit 3667                                                                                                                                                                                                        
/RACHID BENDIDI/Primary Examiner, Art Unit 3667